DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Allowable Subject Matter
Claims 1 and 3-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the controlling unit determines a driving direction of the focus lens based on a result of a determination, and wherein when the controlling unit has detected the in-focus position of the target area, the controlling unit determines the driving direction of the focus lens based on the contrast evaluation value of another area of the plurality of areas other than the target area when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach determining whether or not the focus lens approaches the first in-focus position of the first area based on the first contrast evaluation value and determining whether or not the focus lens approaches the second in-focus position of the second area based on the second contrast evaluation value, wherein the focus lens is controlled so that the focus lens drives in a driving direction determined based on a result of a determination, and Page 11 of 14Application No. 17/025,123Attorney Docket No. 10208053US01 (1880-1862)wherein when the first in-focus position of the first area has been detected, the focus lens is controlled so that the focus lens drives in a driving direction determined based on the second contrast evaluation value of the second area when taken in combination with all the limitations of the independent claims.  Therefore, the claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 22, 2021